Callahan, J. P., and Green, J. (dissenting).
We cannot agree that there is no cause of action for an infant for a preconception tort based upon a products liability theory. Accordingly, we would grant plaintiff’s motion to amend her complaint to add a cause of action for damages resulting from defendant’s alleged failure to warn plaintiff mother of the dangers inherent in her exposure to toxic chemicals at her workplace.
The instant case is different from Albala v City of New York (54 NY2d 269). There the court held that New York does not recognize any cause of action for preconception tort based upon negligence. The Albala court was concerned with the public policy considerations of extending the parameters of liability in negligence cases and did not address itself to an action based on a products liability theory (see, Albala v City of New York, supra, p 274). In a products liability case such as this, however, once a causal relationship has been established, the liability of the manufacturer is extended to the entire class of persons thereby affected regardless of privity, foreseeability or due care (see, Codling v Paglia, 32 NY2d 330). The limits of liability in this case can be defined and limited. Plaintiff has alleged that she was exposed to ethylene oxide at her place of employment and that each infant was conceived subsequent to her last date of exposure. Each infant was born with chromosomal damage which the mother alleges was caused by her exposure to the ethylene oxide.
In the event plaintiff is successful in proving a case against defendants, the concerns that the Court of Appeals had in Albala v City of New York (supra) would not be present. In the future, if claims are brought against defendants and it can be determined the defendants were responsible for the injuries alleged, they would have no greater liability than if they had put a defective product on the market that physically injured a live human being many years hence (see, Jorgensen v Meade *980Johnson Labs., 483 F2d 237; see also, Prosser and Keeton, Torts § 55, at 368-369 [5th ed], and cases cited therein).
Defendants’ argument regarding the Statute of Limitations does not foreclose the infant plaintiffs because the statute may be tolled as to their claim (see, CPLR 208; Bergstreser v Mitchell, 577 F2d 22, 26).
Accordingly, the order should be reversed and plaintiffs’ motion should be granted. (Appeal from order of Supreme Court, Erie County, Mintz, J.—dismiss complaint.) Present— Callahan, J. P., Doerr, Boomer, Green and Lawton, JJ [See, 130 Misc 2d 872.]